                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


David St. Ann,
                        Plaintiff,
                                       Case No. 15-11770
v.
                                       Judith E. Levy
Todd McLean, Dean Polita, Sam          United States District Judge
Morgan, Thomas Haynes, and
Kelly Buczek,                          Mag. Judge Anthony P. Patti
                   Defendants.

________________________________/

  OPINION AND ORDER GRANTING DEFENDANTS’ MOTION
    FOR PARTIAL SUMMARY JUDGMENT AND DENYING
   DEFENDANTS’ MOTION TO PRECLUDE TESTIMONY OF
                CHRISTIN HARRIS [98]

     On September 5, 2019, pursuant to the Court’s order (ECF No. 97,

PageID.2149–50), Defendants submitted a supplemental summary

judgment brief on whether Plaintiff’s intentional infliction of emotional

distress claim (“IIED”) should be permitted to go to trial, and whether

Plaintiff’s witness Christin Harris should be permitted to testify as a fact

witness. (ECF No. 99.) Plaintiff responded. (ECF No. 97, PageID.2150.)

The Court has carefully considered the issues and orders as follows.

     A.    Factual Background
      Plaintiff alleges that on January 27, 2014, during his period of

imprisonment in the Saginaw Correctional Facility (“SRF”), he received

a misconduct ticket for disobeying a direct order to return to his cell.

(ECF No. 99, PageID.2165, 2787.) On January 28, 2014, Warden Obell

Winn approved Plaintiff to be placed under a “W05-Investigation,” which

increased Plaintiff’s security level and housing unit to Level IV—a

maximum security and disciplinary unit. (Id. at PageID.2192.) Plaintiff

alleges that he did not receive notice of the nature of the W05-

investigation and also alleges that the W05-investigation and security

classification change were pretexts to punish Plaintiff for filing

grievances against prison staff. (Id.)

      Plaintiff argues that he was wrongfully held in Level IV for a total

of eighteen months, during which time he alleges he was verbally

harassed and psychologically abused by prison staff Defendants Todd

McLean, Dean Potila, Samuel Morgan, and Thomas Haynes. (Id.) He

alleges that Defendants told other inmates that Plaintiff was a “baby

raper, child molester, rat, and was writing snitch-kites1 on inmates.” (Id.


      1  The Michigan Legislative Council Ombudsman’s website defines a kite as
“note or letter, usually one that a prisoner sends to a MDOC official.”
https://council.legislature.mi.gov/Ombudsman/PrisonTerminology.
                                        2
at PageID.2177.) Plaintiff alleges that Defendants’ scheme to spread

these rumors to other inmates resulted in Plaintiff being “extorted,

harmed, and/or even sexually assaulted by STG2 gang members” while in

Level IV. (Id.) He alleges that Defendants’ position as prison staff gave

them “the power of life and death” over Plaintiff and that their “evil

motive and intent and recklessness” was to retaliate against Plaintiff for

filing grievances and to intentionally inflict emotional distress. (Id. at

2177–2188.)

      Plaintiff alleges that in June 2016, he suffered from a “panic attack,

chest pains, difficulty breathing, numbness and loss of feeling on left side

of his body” as a result of Defendants’ harassment, other inmates’

extortion, and the STG members’ sexual assault. (Id. at PageID.2174.)

Plaintiff alleges that he continues to receive counseling and psychiatric

treatment for PTSD, nightmares, anxiety, and depression and has been

prescribed psychotropic medication. (Id. at PageID.2175.) Finally, he




      2  MDOC policy directive 04.04.113 defines security threat group (“STG”) as “a
group of prisoners designated by the Director as possessing common characteristics,
which distinguish themselves from other prisoners or groups of prisoners and which,
as an entity, pose a threat to staff or other prisoners or to the custody, safety and
security of the facility.”
https://www.michigan.gov/documents/corrections/04_04_113_482417_7.pdf.
                                         3
argues that if the Court were to dismiss his IIED claim, this would allow

“criminal, inhumane, sadistic behavior to flourish in prisons.” (Id. at

PageID.2180.)

     B.    Legal Standard

     Summary judgment is proper when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The Court may

not grant summary judgment if “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The Court “views the evidence, all

facts, and any inferences that may be drawn from the facts in the light

most favorable to the nonmoving party.” Pure Tech Sys., Inc. v. Mt.

Hawley Ins. Co., 95 F. App’x 132, 135 (6th Cir. 2004) (citing Skousen v.

Brighton High Sch., 305 F.3d 520, 526 (6th Cir. 2002)).

     C.    Applicable Law

     To prevail on a claim for intentional infliction of emotional distress

under Michigan law, Plaintiff must demonstrate the following elements:

“‘(1) extreme and outrageous conduct; (2) intent or recklessness; (3)

causation; and (4) severe emotional distress.’” Roberts v. Auto-Owners


                                    4
Inc., Co., 422 Mich. 594, 602 (1985). “The outrageous conduct

requirement is satisfied only by conduct that is so outrageous in

character, and so extreme in degree, as to go beyond all possible bounds

of decency, and to be regarded as atrocious, and utterly intolerable in a

civilized community. Liability arises, moreover, only where the distress

inflicted is so severe that no reasonable man could be expected to endure

it.” Andrews v. Prudential Secs., Inc., 160 F.3d 304, 309 (6th Cir. 1998)

(internal citations and quotations omitted). Tortious, intentional, and

even criminal conduct is not sufficient to meet this standard; instead, the

test has been described as whether “the recitation of the facts to an

average member of the community would arouse his resentment against

the actor, and lead him to exclaim, ‘Outrageous!’ ” Roberts 422 Mich. at

603.

       D.   Analysis

            1. Intentional Infliction of Emotional Distress

       Defendants deny that they intentionally caused Plaintiff emotional

distress. (ECF No.98, PageID.2158.) In support of their position, they rely

on affidavits of Defendants Buczek, Potila, Morgan, McLean, and Haynes

filed in support of their original motion for summary judgment, which


                                    5
sets forth that each individual “always acted in good faith without

harassing Plaintiff in any way.” (ECF Nos. 48-7, 48-5, 48-4, 48-3, and 48-

2.) They also argue that there is no evidence that Plaintiff suffered

“severe emotional distress,” and that any symptoms Plaintiff suffered or

suffers could be caused by being imprisoned for over a decade. (ECF No.

98, PageID.2159.)

      For his part, Plaintiff appears to set forth two arguments regarding

IIED. First, he argues that Defendants actions directly caused him

emotional distress. Second, he argues that Defendants acted in a manner

that they knew would lead other inmates to harass and injure him, which

caused Plaintiff emotional distress.

     With regard to the first argument—that Defendants’ actions

directly caused Plaintiff emotional distress through their harassment—

Plaintiff argues that Defendants’ outrageous conduct included the

following:

              (1) Moving Plaintiff to a new cell in the middle of the night,
             allegedly unnecessarily, for the purpose of harassing him.
             Plaintiff submitted a declaration dated March 14, 2014 from
             another inmate, Antwan Officer, who witnessed the incident
             and stated he believed officers gave a false reason for moving
             Plaintiff. (ECF No.99, PageID.2215–17.)



                                       6
(2) Barring Plaintiff from using the law library. As evidence
of this, Plaintiff submitted two April 24, 2014 letters from
inmates Antwan Officer and Donaven Hollingsworth,
indicating that an unnamed officer told them he was not
permitting Plaintiff to use the prison law library due to
Plaintiff’s “top-lock” classification. (ECF No.99, PageID.2221,
2224.)

(3) Issuing an April 2014 weapons misconduct ticket, which
Plaintiff appears to argue was a false pretense to keep him in
Level IV and subject to Defendants’ continued harassment. In
support of this, he submitted a copy of the misconduct report
and an unclear photograph of the weapon he was accused of
possessing, which he argues was not a weapon and was not
his. (ECF No. 99, PageID.2226–2228, 2234.)

(4) Subjecting Plaintiff to more officer scrutiny than other
inmates. In support of this argument, Plaintiff submitted
three affidavits from inmate Roscoe Gallmore, dated July 13,
2015, May 21, 2015, and April 10, 2015, which indicate in sum
that Plaintiff’s cell was frequently searched, that Plaintiff was
frequently taken away for strip searches of his body cavities,
that on one occasion staff refused to give Plaintiff Band-Aids
when he injured his finger, and that Plaintiff asked Gallmore
to hold Plaintiff’s legal documents because he was fearful they
would “mysteriously disappear.” (Id. at PageID.2240–41;
2243–44; and 2246–47.) Plaintiff also submitted a letter from
inmate Dion Armstead dated August 7, 2015, indicating that
he witnessed Officer Glynn using obscenities and other
offensive language. Armstead also indicates that he witnessed
Plaintiff crying with his head in his lap and considering
committing suicide because he could not “handle the pressure
of officers and staff retaliating against him.” (Id. at 2249–51.)

(5) Questioning Plaintiff regarding an ombudsman inquiry.
As evidence of this argument, Plaintiff submits his own
August 12, 2015 declaration indicating that he was called to
Defendant Haynes’ office and questioned about an
ombudsman investigation regarding St. Ann’s Level IV
                        7
           placement. According to this affidavit, Haynes stated, “if I get
           in trouble behind this shit-you think your ass is feeling the
           heat right now-you haven’t seen anything!” (ECF No. 99-1,
           PageID.2263.) Plaintiff declared that this statement made
           him feel shocked, degraded, and afraid for his safety and life.
           (Id.)

      Although these allegations are appalling, the evidence set forth

above, either on its own or in combination, does not give rise to a colorable

claim for IIED under Michigan law. For the reasons set forth below,

Plaintiff’s factual arguments do not establish the level of “extreme and

outrageous” conduct that went “beyond all possible bounds of decency

such that they could be regarded as atrocious, and utterly intolerable in

a civilized community.” See Sperle v. Mich. Dept. of Corr., 297 F.3d 483,

496 (6th Cir. 2002).

      As to item one above, Mr. Officer’s letter—asserting that he

believed staff gave a false reason for moving Plaintiff to a new cell in the

middle of the night—is not enough to create a genuine issue of material

fact that could rise to the level of atrocious behavior, and the ill-intent he

assigns to unnamed officers is speculative. As to item two above, Mr.

Officer’s and Mr. Hollingsworth’s letters regarding unnamed officers

preventing Plaintiff’s use of the law library does not rise to the level of

intent required for an IIED claim, and it does not identify the actors,

                                      8
both of which are necessary for this claim to survive. Item three does not

provide evidence of ill-intent other than Plaintiff’s speculative belief, nor

is it linked to emotional distress. As to item four, Mr. Gallmore’s

affidavits are similarly unavailing, particularly because he does not

name any of the officers involved, and there is no link between his belief

that Plaintiff was subject to more scrutiny than others by Defendants. As

to Mr. Armstead’s letter regarding Officer Glynn, Glynn was terminated

from the case and allegations regarding Glynn are not relevant to

Plaintiff’s IIED claim against the named Defendants. Item five does not

rise to the level of outrageous conduct required to maintain an IIED claim

against Defendants.

     With regard to Plaintiff’s second argument—that Defendants’

actions caused other inmates to treat Plaintiff in a manner that caused

him emotional distress—Plaintiff provides two arguments and evidence

in support as set forth below:

                 (1) Plaintiff argues that on February 15, 2015 Defendant
                 Morgan stated in a loud voice to other officers, “Hey, look
                 guys, there’s St. Ann the baby raper!” and that
                 Defendant Morgan also stated, “Hey, St. Ann, did you
                 write any snitch-kites on anybody lately?” He argues
                 that other officers and inmates who heard these
                 remarks laughed at Plaintiff. (Id. at PageID.2258–60.)

                                     9
                 In support of these allegations, Plaintiff submits a
                 February 25, 2015 affidavit from inmate Roscoe
                 Gallmore. (See id.) Gallmore’s affidavit states that
                 Defendant Morgan spoke loudly and that he overheard
                 these comments “while headed to chow hall while
                 walking past the officer’s desk.” (Id.) He indicates that
                 “several inmates and correctional officers were laughing
                 at inmate St. Ann.” (Id.)

                 (2) Plaintiff’s October 1, 2019 declaration that he was
                 called disrespectful and harassing names by Defendant
                 Morgan and Officer Glynn, which caused him to be
                 shunned and a target at the prison. He alleges that
                 “they” also began extorting money from Plaintiff’s
                 mother, though it is unclear if Plaintiff is alleging that
                 other inmates were the extortionists or if the prison staff
                 did so. Plaintiff describes being sexually assaulted in the
                 Level IV shower on or around May 30, 2015, and a
                 second assault in the shower on June 19, 2015. He states
                 that he was afraid to report the assault while in Level
                 IV because he was “afraid of being retaliated against” by
                 Defendants and Officer Glynn. He states that he was
                 ashamed, embarrassed, and humiliated, which stripped
                 him of his dignity and manhood and has resulted in
                 nightmares, depression, recurring thoughts, and
                 difficulty coping. (Id. at PageID.2237–39.)

     Although these allegations are appalling, Plaintiff’s second theory

of IIED liability is too attenuated under Michigan law to be submitted to

a jury. In Michigan, generally a defendant cannot be liable for the acts of

third parties. For example, in the case Sperle v. Mich. Dept. of Corr., 297

                                    10
F.3d 483 (6th Cir. 2002), Tammy Sperle, deceased, worked as a prison

storekeeper and was murdered by inmate Clarence Herndon. Her estate

sued MDOC and various prison staff for IIED for their failure to prevent

her murder. Specifically, her estate alleged that the defendants had

actual knowledge that an injury was certain to occur and willfully

disregarded that knowledge when the guards left her alone in the prison

store and failed to check on her during her shift, which provided an

opportunity for Herndon to enter the store and kill her. Id. at 487, 496.

The Sixth Circuit found that MDOC staff lacked direct evidence of intent,

and, while defendants “might have acted negligently,” their conduct was

not “extreme and outrageous.” The Court also stated, “most importantly,

the defendants did not murder Tammy Sperle. Instead, Herndon, acting

on his own, committed the crime.” Id. at 497. Accordingly, the plaintiff

failed to establish a claim for IIED.

     Similarly, in Estate of Fahner ex rel Fahner v. Cty. of Wayne, 797 F.

Supp.2d 816 (E.D. Mich. 2011) (overturned on other grounds), prisoner

John Fahner was murdered in a “savage” and “unprovoked” attack by his

cell mate Sean Pollard fifteen minutes after Pollard entered the cell

immediately after intake by jail staff. Id. at 823. Pollard had an


                                    11
“extensive” history of incarceration, mental health conditions for which

he was prescribed medication, and past instances of assaultive conduct

toward other inmates and jail staff. Id. Furthermore, witnesses testified

that when Pollard first arrived in the cell, “he didn’t appear normal.” Id.

at 825. Fahner’s estate sued the county and individual jail officers for

IIED. They argued that prison staff acted in an outrageous manner when

they failed to identify Pollard as a risk during intake procedures and they

failed to protect the safety of Fahner when they placed Pollard in the

same cell. Id. at 844–45. The district court rejected this claim, finding

that defendants’ conduct was not “beyond all bounds of possible decency,

that must be regarded as atrocious,” and found that, “[a]s in Sperle,

Defendants did not kill the decedent,” id. at 845, explaining that, “it

cannot be said that any of the alleged actions by Defendants were

calculated to cause Fahner’s death or to subject him to emotional

distress.” Id. at 846 (emphasis added). Accordingly, the plaintiff’s IIED

claim failed.

     Here, Plaintiff’s allegation is that other inmates’ behavior caused

him emotional distress. But the Defendants themselves are not accused

of committing the sexual assault or extorting Plaintiff’s family for money.


                                    12
Accordingly, as a matter of law, Plaintiff’s second theory of IIED liability

also fails.

      Since Plaintiff’s IIED claim cannot go forward, the Court need not

address Plaintiff’s additional arguments and evidence, such as medical

records, in support of his claim for emotional distress damages.

Accordingly, Defendants’ motion for summary judgment as to Plaintiff’s

IIED claim is granted.

              2.   Christin Harris’ Testimony

      Next, the Court ordered the parties to submit briefs regarding

whether Plaintiff’s proposed witness, Christin Harris, should be

permitted to testify as a fact witness at trial. Plaintiff states that Christin

Harris worked at the Legislative Corrections Ombudsman’s office and

was authorized by law to investigate Plaintiff’s claims of Defendants’

retaliation. (ECF No. 99, PageID.2181.) He argues that Harris

corresponded with MDOC staff AA Rosek for thirteen months while

investigating Plaintiff’s claim that he was improperly held in Level IV

and he attaches emails between them. (ECF No.99-1, PageID.2308–

2310.) The emails attached to Plaintiff’s brief indicate that Harris

inquired about Plaintiff’s Level IV status in June 2014, January 2015,


                                      13
and July 2015. (Id.) Plaintiff also claims that Harris visited Plaintiff

while he was in Level IV. (ECF No. 99, PageID.2182.) He also believes

that Harris is “the ultimate cause forcing the Defendants to place

Plaintiff St. Ann back in his true/correct security level, level II.” (Id.)

      Defendants’ argue that Harris’s testimony would be impermissible

hearsay. (ECF No.98, PageID.2160.) They argue that the Court has

already ruled that certain letters from Harris constitute hearsay and

cannot be admitted for the truth of the matter asserted. (Id.) However, a

review of the Final Pretrial Order indicates that Defendants did not

object to the admission of Harris’s letters, and no such rulings have been

issued as to documents related to Harris, though a letter to A’Keydra

Abrams in the Ombudsman’s office has been excluded as hearsay. (ECF

No. 97, PageID.2134, 2141.)

      Under Federal Rule of Evidence 401, Harris’s testimony may be

relevant based on the fact that she conducted an investigation into the

reasons that Defendants maintained Plaintiff in Level IV at the time

relevant to his case. While Defendants are correct that certain testimony

from Harris could constitute inadmissible hearsay under Federal Rule of

Evidence 802, Defendants have not demonstrated that all of her


                                      14
testimony would be excludible on this basis, and it is conceivable that

Harris could testify in a manner that does not constitute hearsay.

Accordingly, Harris’s testimony will be permitted only to the extent it is

based on her personal knowledge, and not speculation, consistent with

Federal Rule of Evidence 602.3

      Plaintiff has requested that the Court permit him to “allow Harris

to only read her portion of the emails that were sent to AA Rosek and

also answer the questions posed by Plaintiff in Appendix T1.” Plaintiff’s

request that Harris read aloud from the emails contained in his exhibit

K1 to his brief is denied. (ECF No.99-1, PageID.2308–2310.) Reading the

emails aloud would constitute inadmissible hearsay if the emails were

offered to prove the truth of the matter asserted, as this appears to be

Plaintiff’s purpose in having her read them aloud. As to Plaintiff’s list of

questions contained in his Appendix T1 to his brief, the Court permits

Plaintiff to question Harris but will not rule on the list of questions

individually absent objections lodged by Defendants. If Defendants object




      3 Defendants’ counsel has notified the Court that he inquired about Harris’s
availability to testify at the trial and learned that she has not worked in the
Corrections Ombudsman’s office in several years, currently works in New York, and
that no further contact information for her is available. (ECF No. 115.)
                                       15
to Plaintiff’s questions at the time of trial, the Court will rule on them at

that time.

     In sum, Plaintiff is permitted to subpoena Christin Harris to testify

as a fact witness at trial, and the Court will rule on Defendants’

objections to her testimony, if any, at that time.

     E.      Conclusion

     Accordingly, Defendants’ motion for summary judgment as to

Plaintiff’s intentional infliction of emotional distress claim is granted.

Defendants’ motion to preclude the testimony of Christin Harris is

denied.

     IT IS SO ORDERED.

Dated: November 8, 2019            s/Judith E. Levy
Ann Arbor, Michigan                JUDITH E. LEVY
                                   United States District Judge


                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on November 8, 2019.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager


                                     16
